Citation Nr: 0600050	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-30 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for left knee disability.

Entitlement to service connection for left hip disability.

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

As requested, the veteran was scheduled for a Board hearing 
at the RO in May 2004; however, in April 2004, he informed VA 
that he would not be able to attend the hearing and no longer 
desired a Board hearing. 


FINDING OF FACT

A chronic disorder of the veteran's left hip, left knee or 
cervical spine was not present in service or until years 
thereafter, and no current disability of any of these joints 
is etiologically related to service.


CONCLUSIONS OF LAW

1.  Disability of the left hip was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of arthritis of the left hip during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Disability of the left knee was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of arthritis of the left hip during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



3.  Disability of the cervical spine was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the veteran was provided the notice 
required under the VCAA in a letter mailed in April 2002, 
before the RO's initial adjudication of the claims.  Although 
the letter did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should submit such evidence or provide the RO with 
the identifying information and any authorization necessary 
for VA to obtain the evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.

The record also reflects that all available service medical 
records have been obtained, as have all available VA medical 
records.  Although records have not been obtained from the 
Social Security Administration (SSA), the veteran apparently 
was not awarded disability benefits by the SSA until 
approximately 45 years following his discharge from service 
and neither he nor his representative has alleged that the 
SSA has any evidence in its possession that would be 
supportive of any of the claims currently before the Board.  
In fact, the post-service evidence identified as relevant by 
the veteran or his representative consists solely of VA 
medical records.

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claims but has determined 
that no such examination is required in this case because the 
medical evidence of record is sufficient to decide the claims 
and there is no reasonable possibility that such an 
examination would result in evidence to substantiate any of 
the claims.  In this regard, the Board notes that any medical 
nexus evidence resulting from such an examination would 
necessarily be based on history provided by the veteran that 
the Board has determined, for the reasons discussed below, to 
be unreliable.  

Accordingly, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.




Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran's service medical records were damaged by fire at 
the National Personnel Records Center and might be 
incomplete.  The Board is aware that in such situations, it 
has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The available service medical records show that the veteran 
complained of sore shoulders and was found to have a strain 
of the muscles of the shoulders in February 1956.  In 
September 1956, he complained of non-radiating pain in the 
area of the left costovertebral angle.  No pathology was 
found.  The available service medical records do not show any 
specific complaint pertaining to the veteran's cervical 
spine, left hip or left knee, nor do they show that he was 
found to have a disorder of any of these joints.  The report 
of medical history completed in connection with the veteran's 
discharge from service shows that he denied any history of 
problems with his cervical spine, left hip and left knee.  
Similarly, the report of examination for discharge shows that 
his cervical spine, left hip and left knee were found to be 
normal.

The veteran initially filed a claim for VA benefits in May 
1979, but at that time he was seeking pension benefits for 
non service-connected disability and did not allege the 
existence of any service-connected disability.  The current 
claims for service connection were received in October 2001.

There is no medical evidence documenting the presence of a 
left hip or left knee disorder prior to 2000 when the veteran 
sought VA treatment for left hip and knee symptoms.  Although 
the VA records note that the veteran reported that he had had 
left hip and left knee symptoms for many years, the records 
do not contain any medical opinion linking the veteran's left 
hip or knee disorder to service.  In fact, in August 2000, it 
was stated that the veteran probably had beginning arthritis 
in the left knee, a medical opinion which suggests that the 
arthritis began many years after service and is unrelated to 
service.  Moreover, none of the post-service medical evidence 
of record shows that the veteran has been found to have any 
disorder of the cervical spine.  In sum, neither the service 
medical records nor the post-service medical records support 
the proposition that the veteran has a cervical spine 
disability or that the current disabilities of his left hip 
and knee are connected to service.  

The evidence of cervical spine disability or of a nexus 
between the veteran's claimed disabilities and his military 
service is limited to the statements provided by the veteran 
for compensation purposes more than 40 years following his 
discharge from service.  While the veteran may sincerely 
believe that his claimed disabilities are related to service, 
the Board is of the opinion that the veteran's current 
recollections are unreliable.  In this regard, the Board 
notes that the veteran's contentions are based upon his 
recollection of events occurring decades ago.  Significantly, 
although the veteran now contends that these disabilities 
began while he was serving on active duty, he waited 
approximately 45 years to claim entitlement to service 
connection for the disabilities and did not allege the 
existence of any service-connected disability when he sought 
VA benefits in 1979.  Moreover, there is no evidence 
corroborating the veteran's contentions.  In any event, as a 
lay person, the veteran is not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claims, the benefit-
of-the-doubt rule is not for application, and the claims must 
be denied.


ORDER

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for left hip disability is 
denied.

Entitlement to service connection for left knee disability is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


